Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 remain in the instant application, all of which are ready for reconsideration.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 10 are directed to one or more method for locking a shared resource that is available to multiple clients using a locking data structure in a flash memory. These claims contain allowable subject matter over the cited prior art because the cited prior art does not teach or fairly suggest the combination of all limitations as in the instant claims.  Applicant makes persuasive arguments on pages 7-8 of the remarks filed 2/7/22 regarding why the claimed invention differs from the cited art.  
	The most relevant prior art found is understood to include Ish et al. (US PGPUB # 20130232290), Wells (US patent# 6249562), Saha (US PGPUB # 20070186056) and Onodera et al. (US patent #6883026).
Dependent claims are allowable based on dependency merits.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email for unofficial correspondence at marwan.ayash@uspto.gov.  The examiner can normally be reached 9a-730p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Marwan  Ayash/ - Examiner - Art Unit 2133




/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133